IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 37

                                                               April Term, A.D. 2017

                                                                     April 5, 2017

THE UNAUTHORIZED PRACTICE
OF LAW COMMITTEE, WYOMING
STATE BAR,

Petitioner,

v.
                                                  D-17-0001
RAZOR CITY REALTY, a partnership
of KEVIN L. BECK, Responsible
Broker, Wyoming License No. 1065, and
RICHARD K. KISTLER, Associate
Broker, Wyoming License No. 5006,

Respondents.

                ORDER APPROVING CONSENT AGREEMENT
[¶1] This matter came before the Court upon a “Report and Recommendation for
Approval of Consent Agreement,” filed herein March 2, 2017, by the Unauthorized
Practice of Law Committee of the Wyoming State Bar (the Committee). After a careful
review of the Committee’s Report and Recommendation, the attached “Consent
Agreement,” the materials attached thereto, and the file, this Court finds that the Report
and Recommendation should be approved, confirmed, and adopted by the Court, and that
the parties’ Consent Agreement should be approved, pursuant to Rule 7(e) of the Rules of
Procedure Governing Unauthorized Practice of Law. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Unauthorized Practice of Law
Committee’s “Report and Recommendation for Approval of Consent Agreement,” which
is attached hereto and incorporated herein, shall be, and the same hereby is, approved,
confirmed, and adopted by this Court; and it is further
[¶3] ADJUDGED AND ORDERED that the parties’ “Consent Agreement” be, and
hereby is, accepted by this Court and the terms of the Consent Agreement are hereby
adopted.

[¶4] DATED this 4th day of April, 2017.

                                            BY THE COURT:

                                            /s/

                                            E. JAMES BURKE
                                            Chief Justice
                         BEFORE THE SUPREME COURT
                             STATE OF WYOMING

Iii the ntatter of
                                                                D-17-0001
RAZOR CITY REALTY,
a partnership ofKEVIN L. BECK,                                          IN THE SUPREME COURT
                                                                          STATE OF WYOMING
Responsible Broker, Wyoming License                                              FILED
No. 1065, and RICHARD K. KISTLER,                 UPL Docket No. 2016-004
Associate Broker, Wyoming License                                                 MAR 02 2017
No. 5006,
                                                                            ATRICIA BENNETT, CLERK
              Respondents.

                   REPORT AND RECOMMENDATION
                FOR APPROVAL OF CONSENT AGREEMENT

       THIS MATTER having come before the Unauthorized Practice of Law Committee (the

"Committee)upon the recommendation of Bar Counsel for approval of a Consent Agreement in

the above-captioned matter, and the Committee having considered the matter and being fully ad-

vised in the premises, finds, concludes and recommends:

       1.     Kevin L. Beck is the Responsible Broker for Razor City Realty ("Razor City"),

and holds Wyoming Real Estate Commission License No. 1065.

       2.     Richard K. Kistler is an Associate Broker for Razor City, and holds Wyoming

Real Estate Commission License No. 5006.

       3.     On or about June 9, 2016, Michael Carver, manager of Your Computer Storc,

LLC,approached Razor City about the possible sale of the assets of Your Computer Store, LI C.

After some negotiation, Razor City and Mr. Carver entered into and executed an Exclusive Right

to Sell Listing Contract(Business Assets, Leaschold Interest and/or Real Property)(WAR Form

104-1105)(the "Listing Agreement"), a copy of which Listing Agreement is attached as Exhibit

A to the Consent Agreement.
       4.      Mr. Carver, for and on behalf of Your Computer Store, LLC, executed a Real Es-

tate Brokerage Disclosure on June 10, 2016, designating Razor City as the Seller's agent for thc

potential sale of the assets of Your Computer Store, LLC(WAR Form 410-0709), a copy of

which Real Estate Brokcrage Disclosure is attached as Exhibit B to the Consent Agreement.

       5.      On or about August 2, 2016, Timothy T. Alexander approached Razor City about

the possibility of purchasing the assets of Your Computer Store, LLC. After discussion, Mr. Al-

exander submitted an offer to purchase the assets for the sum of $35,000.00.

       6.      Razor City prepared a Contract to Buy and Sell Real Estate (Commercial)(WAR

Form 310-0411)(the "LLC Purchase and Sale Contract") reflecting Mr. Alexander's offer and

making significant modifications to the WAR Form.

       7.      Mr. Carver accepted the offer on August 3, 2016, as evidenced by his signature on

the LLC Purchase and Sale Contract, a copy of which is attached as Exhibit C to the Consent

Agreement.

       8.      As with Mr. Carver, Razor City provided to Mr. Alcxander a Real Estate Broker-

age Disclosure dated August 2, 2016, a copy of which is attached as Exhibit D to the Consent

Agreement.

       9.      In addition to the Real Estate Brokeragc Disclosure provided to Mr. Alexander,

Razor City provided a "Notice to Purchasere advising Mr. Alexander of the potcntial need to

consult with licensed professionals including, inter alia, an attorney, a copy of which is attachcd

as Exhibit E to the Consent Agreement.

       10.     On August 4, 2016, Mr. Alexander remitted payment to Mr. Carver in the amount

of $35,000.00 via cashier's check, a copy of which is attached as Exhibit F to the Consent

Agreement.


                                                2
        11.     On August 4, 2016, Razor City invoiced Mr. Carver for its 5% commission in the

amount of $1,750.00, a copy of which invoice is attached as Exhibit G to the Consent Agree-

ment.

        12.     Mr. Carver remitted payment via check in the amount of$1,750.00 to Razor City

on August 5, 2016, a copy of which is attached as Exhibit H to the Consent Agreement.

        13.     The Wyoming Supreme Court's Rules Goveming the Wyoming State Bar and thc

Authorized Practice of Law provide, in relevant part:

        Rule 7. Authorization to practice law.
        (a) The following persons are authorized to practice law in Wyoming:
           (1) Mcmbers of the Wyoming State Bar, as more fully delineated and subjcct
                to the limitations set forth in the Bylaws of the Wyorning State Bar;
           (2) Attorneys who have been granted pro hac vice admission as provided in
                Rule 8,subject to thc limitations set forth in that rule;
           (3) Law school clinic supervising attorneys meeting the qualifications of Rule
                9, subject to the limitations set forth in that rule;
           (4) Law students rneeting the qualifications of Rule 9, subject to thc lirnita-
                tions set forth in that rule; and
           (5) Attorneys rneeting the qualifications of Rule 5.5(d) of the Wyoming Rules
                of Professional Conduct, subject to the limitations set forth in that rule.
        (b) "Practice law" means providing any legal service for any other person, firm
            or corporation, with or without compensation, or providing professional legal
             advice or services where there is a client relationship of trust or reliance, in-
            cluding appearing as an advocate in a representative capacity; drafting plead-
            ings or other documents; or performing any act in a representative capacity in
            connection with a prospective or pending proceeding before any tribunal.
        (c) Whether or not they constitute the practice of law, the following are not pro-
             hibited:
        ***
           (3) Statutorily authorized acts by a real estate agent or broker licensed by the
                Wyoming Real Estate Commission.
        ***

and

        14.     The above-described purchase and sale of Your Computer Store, LLC, did not in-

volve the purchase and sale of any real property, commercial or otherwise.




                                                  3
       15.     A copy of the LLC Purchase and Sale Agreement was submitted to the Office of

Bar Counsel, Wyoming State Bar as a possible Unauthorized Practice of Law matter.

       16.    Following Bar Counsel's investigation ofthe matter pursuant to the Rules of Pro-

cedure Governing Unauthorized Practice of Law Proceedings (the "UPL Procedural Rules"), the

parties have come to terms on the Consent Agreement as provided in Rule 5(f)(3) ofsaid Rules.

       WHEREFORE, pursuant to Ru1e 7(c) of the UPL Procedural Rules, the Committee rec-

ommends that the Court approve the Consent Agreement.

       DATED this02/4_
                     11- day ofFebruary,2017.




                                            Christine Stickley, Chair
                                            Unauthorized Practice ofLaw Committee
                                            Wyoming State Bar




                             CERTIFICATE OF SERVICE
       I do hereby certify that a true and correct copy ofthe foregoing was sent by U.S. mail this
1st-    day of Februittt; 2017,to the following:
                Raft1,
                                        James R. Salisbuty
                                   1720 Carey Avenue, Suite 500
                                       Cheyenne, WY 82001
                                     Counsel for Respondents




                                               4